Citation Nr: 0919857	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1990, plus various 15 day periods of active duty for 
training (ACDUTRA) and periods of inactive duty training 
(INACDUTRA), including periods in the Summers of 2001 and 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A psychiatric disorder was not present in the Veteran's 
period of service from November 1986 to November 1990 for 
many years after service and the currently diagnosed disorder 
is not shown to be related to service or an event of service 
origin.

2.  The medical evidence shows that the Veteran's psychiatric 
disorder pre-existed the periods of ACDUTRA in 2001 and 2002, 
and was not aggravated beyond the natural progression of the 
disease during these periods.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his psychiatric disorder is related 
to his original period of service or to a later period of 
ACDUTRA.

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran and 
assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act of 2000.  Proper notice from 
VA must inform the claimant of any information and medical or 
lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In addition, the duty to assist the Veteran to develop 
evidence pertaining to the claim is fulfilled.  VA has a duty 
to assist the Veteran in the development of the claim.  This 
duty includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  Service 
medical records from the Veteran's ACDUTRA periods and period 
of active service have been obtained.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

The Board notes that the Veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by the RO in January 2002 and July 2002.  The Veteran did not 
submit a notice of disagreement within a year, and those 
decisions became final.  Significantly, however, the RO has 
determined that the claim has been reopened by submission of 
new and material evidence consisting of National Guard 
medical treatment records pertaining to a psychiatric 
disorder.  The Board concurs with that determination.  
Accordingly, the claim may be considered without regard to 
the prior denial.  

Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases such as a psychosis when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board will first address the Veteran's claim that his 
current psychiatric disorder is related to his 1986 to 1990 
period of active duty.  As for the clinically diagnosed 
psychiatric disorder, the evidence of a current disability is 
reflective of only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with a psychiatric 
disorder during active service from 1986 to 1990.  The 
Veteran did not seek medical treatment for any psychiatric 
symptoms during the period of active service from November 
1986 to November 1990.  A record dated in October 1989 notes 
that he had injuries of the right shoulder, neck and back 
from an auto accident along with a fractured tooth and 
ecchymosis of the forehead, but no concussion or mental 
impairment was noted.  

The report of a medical history given by the Veteran for the 
purpose of separation from service in October 1990 reflects 
that he denied a history of nervous trouble of any sort.  He 
also denied a history of depression or excessive worry.  The 
report of a medical examination conducted at that time showed 
that clinical evaluation of his psychiatric status was 
normal.  The report of a medical examination conducted in 
August 1996 for the purpose of enlistment in the National 
Guard is likewise negative for references to a psychiatric 
disorder.  

There is also no evidence of record that the Veteran was 
treated for a psychotic disorder within twelve months of his 
separation from service.  There is no evidence of record to 
suggest that a psychiatric disorder existed until many years 
later.
 
The absence of any diagnosis or chronic psychiatric symptoms 
of the claimed psychiatric disorder in the service and post-
service medical records between 1986 and 1990 constitutes 
negative evidence tending to disprove the assertion that the 
Veteran had a psychiatric disorder during his active service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The only evidence supporting the Veteran's claims that a 
psychiatric disorder is related to service are the Veteran's 
own statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his 
psychiatric disorder is causally connected to his active 
service are not probative as there is no evidence in the 
record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, nowhere in the evidence of record is 
there found any clinical notation suggesting that the 
Veteran's current psychiatric disorder is in any way linked 
to any incident of his active service.  There is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the Veteran's 
current psychiatric disorder and his active service.  As 
such, service connection based on the Veteran's period of 
active service from 1986 and 1990 is not merited. 

The Board will next consider whether the Veteran is entitled 
to service connection based on the aggravation during 
ACDUTRA.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Service connection may potentially be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  The evidentiary presumptions of soundness at 
entrance and aggravation in service where the underlying 
disability underwent an increase in severity do not extend to 
those who claim service connection based on a period of 
ACDUTRA or INACDUTRA, as is the claim in this appeal.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway 
v. West, 13 Vet. App. 60, 67.

The earliest evidence pertaining to the presence of a 
psychiatric disorder is a medical history given by the 
veteran in April 2000 in connection with his status as a 
Member of the National Guard which reflects that he said that 
he had nerve problems ever since he had been beaten up at a 
club one night and eight guys kicked him and knocked his 
tooth out.  He stated that he did not like being around 
people and got nervous and paranoid.  In spite of this 
history, the Veteran was found to be fit for service.  

A VA medical treatment record dated in April 2001 reflects 
that the Veteran was seen for a major depressive affective 
disorder, single episode, severe degree, with psychotic 
behavior.  The Board notes that this treatment did not occur 
during a period of service.  

A periodic physical examination from the National Guard dated 
in June 2001 reflects that the Veteran reported a history of 
nervous trouble.  The Veteran was given a duty profile 
limitation due to agoraphobia and anxiety.  He reportedly was 
to have no firearms, and no operating of heavy machinery or 
driving military vehicles.  On the report of medical 
examination, it was noted that he had previously been treated 
for the psychiatric disorder at the VA.  A service record 
dated in July 2002 shows that the Veteran was hospitalized at 
a service facility.  The diagnosis was schizoaffective 
disorder, mild.  

In a written statement from the Veteran dated in January 
2002, he attributed his psychiatric problems to a car 
accident which occurred in 1996 in which he believed he 
injured his brain.  The Board notes that there is no record 
of any such accident, nor is there medical opinion relating a 
psychiatric disorder to such an accident.  

On a report of medical history dated in July 2002, the 
Veteran stated that he had no usual occupation due to 
"disability".  He stated that he had bad nerves.  A 
National Guard record dated in July 2002 reflects that the 
Veteran displayed disorganized behavior while in the field.  
A Statement of Medical Examination and Duty Status dated in 
July 2002 indicates that the psychiatric disorder was not LOD 
[incurred in the line of duty] and was pre-existing.  

As there is no presumption of soundness applicable to periods 
of ACDUTRA and as the Veteran's private, VA, and service 
medical records show that the psychiatric disorder pre-
existed the periods of ACDUTRA in which the Veteran received 
psychiatric evaluation, the Board will address the Veteran's 
claims related to the ACDUTRA as a claim for service 
connection based on aggravation.

There is no medical opinion in the claims file indicating 
that the Veteran's psychiatric disorder was aggravated in 
ACDUTRA service.  The fact that the psychiatric disorder had 
required hospitalization and was manifested by psychotic 
symptoms prior to the periods of ACDUTRA suggests that the 
pre-existing disorder was frequently treated is unfavorable 
to the Veteran's claim.  Continued symptoms during service do 
not show aggravation.  

The only evidence supporting the Veteran's claims that a 
psychiatric disorder is related to this period of ACDUTRA are 
the Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the 
effect that his psychiatric disorder was aggravated by 
ACDUTRA are not probative as there is no evidence in the 
record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu, supra.  Further, nowhere 
in the evidence of record is there found any clinical 
notation suggesting that the Veteran's current psychiatric 
disorder is in any way linked to any incident of ACDUTRA.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the Veteran's current psychiatric disorder and his 
ACDUTRA service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, there is no evidence of current psychiatric 
disorder or complaints related to current psychiatric 
disorder during service and no competent evidence indicating 
a link between the current diagnosis of psychiatric disorder 
and service. There is no credible evidence establishing that 
an event, injury, or disease occurred in service, or that 
there was an increase or aggravation in his preexisting 
psychiatric disability associated with ACDUTRA.  In these 
circumstances, there is no duty to provide a VA examination. 
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Based on this, the Board finds that the psychiatric disorder 
was not aggravated during ACDUTRA.  As such, service 
connection based on the periods of ACDUTRA in 2001 and 2002 
is not warranted.

The preponderance of the evidence is against the Veteran's 
claim for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


